          Case 1:20-cv-00388-HBK Document 33 Filed 07/21/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TRAVIS JUSTIN CUELLAR,                            Case No. 1:20-cv-00388-HBK
12                        Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTIONS
                                                           FOR INJUNCTIVE RELIEF1
13            v.
                                                           (Doc. Nos. 11, 16)
14       MADERA COUNTY DEPT. OF
         CORRECTIONS, BENJAMIN
15       MENDOZA, ALVAREZ,
16                        Defendants.
17

18           This matter comes before the Court upon initial review of this case that was reassigned to
19   the undersigned on November 17, 2020. (See Doc. No. 31). Plaintiff Travis Justin Cuellar
20   (“Plaintiff” or “Cuellar”), initiated this action while he was an inmate in the Madera County
21   Correctional Facility by filing a pro se civil rights complaint under 42 U.S.C. § 1983 on March
22   16, 2020. (Doc. No. 1). Plaintiff is proceeding on his First Amended Complaint filed April 23,
23   2020. (Doc. No. 7, “FAC”). Pending review before the Court are, inter alia, Plaintiff’s “motion
24   for injunction prohibiting harassment and application for temporary restraining order” filed June
25   4, 2020 (Doc. No. 11) and “motion for safeguarding Plaintiff’s rights of access to the courts” filed
26   July 22, 2020. (Doc. No. 16). The then-assigned magistrate judge directed Defendants to file a
27
     1
      Both parties have consented to the jurisdiction of a magistrate judge, in accordance with 28 U.S.C.
28   § 636(c)(1). (Doc. No. 32).
        Case 1:20-cv-00388-HBK Document 33 Filed 07/21/21 Page 2 of 4


 1   response to Plaintiff’s June 4, 2020 motion seeking a temporary restraining order. (Doc. No. 19).

 2   Defendants filed a response in opposition to the motion on August 3, 2020 (Doc. No. 19) and

 3   Plaintiff filed a reply on September 8, 2020 (Doc. No. 28). For the reasons stated below, the

 4   Court denies both of Plaintiff’s motions for injunctive relief as moot.

 5                                           I. BACKGROUND

 6          At the time Cuellar filed his FAC, he was an inmate in the Madera County Correctional

 7   Facility. (See Doc. No. 7 at 1). The FAC names the Madera County Department of Corrections

 8   and two of its employees as Defendants: Sergeant Benjamin Mendoza and Officer Alvarez. (Id.

 9   at 2-3). Cuellar generally claims that these Defendants violated his First, Fifth, and Fourteenth

10   Amendment rights. (See generally id.).

11          In his first motion seeking injunctive relief, Cuellar alleges that “Defendants” are

12   harassing him in retaliation for filing prison grievances. (Doc. No. 11 at 2). Specifically, Cuellar

13   claims that Defendants are violating his right to counsel, access to the courts, due process, and

14   privacy. (Id.). Cuellar claims that on March 31, 2020, Defendants began to deny him “pro per”

15   privileges, such as a right to materials, “legal runners,” and free legal calls. (Id. at 3-5). Cuellar

16   also claims Defendants wrongfully viewed his legal documents, made unnecessary copies of his

17   legal documents and charged him for them, and prevented his access to the courts by failing to

18   provide him with stamps. (Id. at 8-10). As relief, Cuellar seeks a court order directing

19   Defendants to provide Plaintiff with the legal resources to litigate his suit, including access to

20   legal runners, free legal phone calls, materials, postage, and copies. (Id. at 14). Defendants deny
21   Plaintiff’s allegations in the motion. (See generally Doc. No. 19).

22          In his second motion for injunctive relief, Cuellar claims that Defendants are failing to

23   provide information to inmates regarding their right to access the courts. (Doc. No. 16 at 4).

24   Cuellar complains that Defendants began to harass him after he filed a habeas corpus petition.

25   (Id. at 5). Again, Cuellar states that Defendants denied him “pro per” privileges, including access

26   to legal materials. (Id. at 5). Cuellar also again claims that Defendant Alvarez made extra copies
27   of his legal documents and then charged him for these documents. (Id. at 6). Finally, Cuellar

28   claims that Defendants refuse to assist him in preparing and filing legal papers. (Id. at 7). As
                                                         2
         Case 1:20-cv-00388-HBK Document 33 Filed 07/21/21 Page 3 of 4


 1   relief, Cuellar requests the Court order Defendants to provide him access to legal resources at the

 2   jail, to refrain from handling his legal mail and copies, to return his manila envelopes, and to

 3   provide a storage container to him. (Id. at 11).

 4           On September 25, 2020, Cuellar submitted a change of address form to the Court,

 5   changing his address from his place of custody to 200 North “M” Street, Madera, CA 93637.

 6   (Doc. No. 30). Thus, Cuellar is no longer incarcerated in jail.2

 7                               II. APPLICABLE LAW AND ANALYSIS

 8           Because Defendants had notice of, and responded to, Plaintiff’s June 4, 2020 motion

 9   seeking a temporary restraining order, the Court construes the motion as a motion seeking

10   preliminary injunctive relief. Fed. R. Civ. P. 65(a)(1). The Court need not address the merits of

11   either Plaintiff’s June 4, 2020 motion for preliminary injunctive relief or his July 22, 2020 motion

12   for injunctive relief, because Plaintiff’s release from jail moots his requests for injunctive relief.

13           “A request for injunctive relief remains live only so long as there is some present harm

14   left to enjoin.” Bayer v. Neiman Marcus Grp., 861 F.3d 853, 864 (9th Cir. 2017) (quoting Taylor

15   v. Resolution Trust Corp., 56 F.3d 1497, 1502 (D.C. Cir. 1995). “Past exposure to illegal conduct

16   does not in itself show a present case or controversy regarding injunctive relief . . . if

17   unaccompanied by any continuing, present adverse effects.” O’Neal v. City of Seattle, 66 F.3d

18   1064, 1066 (9th Cir. 1995) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)).

19   “Thus, a claim for injunctive relief becomes moot once subsequent events have made clear the

20   conduct alleged as the basis for the requested relief ‘could not reasonably be expected to recur.’”
21   Bayer, 861 F.3d at 864 (quoting Ruiz v. City of Santa Maria, 160 F.3d 543, 549 (9th Cir. 1998).

22   Absent class certification, a prisoner’s claims for injunctive relief become moot following his

23   release from custody. Alvarez v. Hill, 667 F.3d 1061, 1063-64 (9th Cir. 2012).

24           Here, Cuellar seeks prospective relief so he may access the courts to litigate his pending

25   federal and state cases. But Cuellar is no longer incarcerated or detained in the Madera County

26
27   2
       The Court also takes judicial notice under Federal Rule of Evidence 201 of Madera County’s inmate
     locator and notes that Plaintiff is not listed as an inmate in the county’s custody. See Madera County
28   Inmate Lookup, available at https://inmatepublicview.maderacounty.com/, last accessed July 13, 2021.
                                                          3
        Case 1:20-cv-00388-HBK Document 33 Filed 07/21/21 Page 4 of 4


 1   Correctional Facility. Cuellar does not claim that Defendants are taking ongoing actions to

 2   violate his access to the courts now that he has been released from custody. Further, the Court

 3   finds the actions complained of by Cuellar for which he seeks injunctive relief are not reasonably

 4   expected to recur in the future. Therefore, Plaintiff’s motions for injunctive relief are denied as

 5   moot.

 6            Accordingly, it is ORDERED:

 7            Plaintiff’s motions for preliminary injunctive relief (Docs. No. 11, 16) are DENIED as

 8   moot.

 9

10
     Dated:      July 21, 2021
11                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
